DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/28/2022.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Peter Krehbiel (Reg. No. 77,268) on February 8th, 2022.

Claims
Replacing claims 22-36 as following:

Claim 

Claim 

Claim 

Claim 



Claim 
a processor,
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
implementing, by the processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip;
discovering, by the processor, an available second device; attaching, by the processor, an SCP header to the first packet, wherein the SCP header identifies a datagram as an SCP datagram;
transmitting, by the processor and via the first chip, a first portion of a message to a second chip on the second device; and
transmitting, by the processor and via the first chip, a second portion of the message to the second chip on the second device, 
wherein the second device uses a cypher to decrypt at least one of the first portion of the message or the second portion of the message,
wherein the second device assembles the first portion of the message and the second portion of the message into the message.



Claim 

Claim 

Claim 

Claim 
implementing, by the processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip;
discovering, by the processor, an available second device;

transmitting, by the processor and via the first chip, a first portion of a message to a second chip on the second device; and
transmitting, by the processor and via the first chip, a second portion of the message to the second chip on the second device,
wherein the second device uses a cypher to decrypt at least one of the first portion of the message or the second portion of the message,
wherein the second device assembles the first portion of the message and the second portion of the message into the message.

Claim 
transmitting, by the processor, the cypher to a second device comprising a second chip; and
selecting, by the processor, a first transmission path, wherein the first portion of the message and the second portion of the message are transmitted over the first transmission path. 
Claim 



Claim 

Examiner's Statement of reason for Allowance

Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method comprising: implementing, by a processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip; discovering by the first device available second devices; attaching an SCP header to a first packet in a message, wherein the SCP header identifies a datagram as an SCP datagram, wherein the message is defined by the first packet and a second packet; transmitting, using the first chip, the first packet to a second chip on a second device over a first transmission path; and transmitting, using the first chip, the second packet to the second chip on the second device over the first transmission path, wherein the second device uses a one time cypher to decrypt at least one of the first packet or the second packet, wherein the second device assembles the first packet and the second packet into the message.
.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478